DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reforming region" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the nozzles" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said external region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “41A” has been used to designate both “flow rate controller” and “desulfurizer”. 
Reference character “46” has been used to designate both “exhaust gas path” and “oxidizing gas supplying pipe”. 
Reference character “52” has been used to designate both “burner chamber” and “heat exchanger”. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakawa et al. (US 2016/0023899 A1).
With respect to claim 1, Hirakawa teaches a hydrogen generator (Figure 4, 20) characterized in having been provided with, a reforming catalyst (within partition (44)) (para. [0080]) that causes hydrocarbon gas and steam to carry out a reforming reaction and reforming into a hydrogen rich reformed gas (para. [0051]), a reformer (43 & 46) that is filled with said reforming catalyst (para. [0080]) and in which said reforming reaction is carried out (para. [0051]), and a combustion chamber (24) for combusting a fuel gas and obtaining reaction heat that is applied to said reforming reaction, at least the reforming region (43 & 46) carrying out said reforming reaction in said reformer (43 & 46) is disposed inside said combustion chamber (24) (para. [0075]-[0078]) (as illustrated), and a steam generator (Figure 1, 102) that generates steam/vapor introduced into said reformer (104) is provided outside said combustion chamber/(burner (105)) (para. [0002]-[0003]), said reformer (Figure 4, 43 & 46) is provided with, on the outside of said combustion chamber (24), an introducing section (10) that introduces hydrocarbon gas and steam, and an outside region (23b) provided with a discharging section (45) that discharges reformed gas, said outside region (23b) 
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. hydrocarbon gas and steam) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 3, Hirakawa teaches wherein said reformer (20) is provided with a gas reversing section/(just downstream of inlet (10a)) located between said upstream region/(vertical section of introduction pipe (10)) and said downstream region/(tubular gap (25a)), and said reforming region (46) is configured to comprise said gas reversing section (para. [0082]-[0084]) (as illustrated).
With respect to claim 4, Hirakawa teaches said combustion chamber (24) is provided with a burner (30) for combusting said fuel gas and applying the heat of combustion to said reforming region (43 & 46) (para. [0075]-[0078]), said burner (30) is disposed so that the nozzles (31) thereof are in a space on the side of said reforming 
 With respect to claim 5, Hirakawa teaches wherein a plurality of nozzles (31) of said burner (30) are provided pointing towards said reforming region (43).
With respect to claim 6, Hirakawa teaches wherein said combustion chamber (24) is provided with a flow regulating/(changing) member/(columnar protruding portion (40) changes the direction of the exhaust gas) that regulates/(changes) the flow of heat of combustion due to said burner (30) (para. [0075]). 
With respect to claim 7, Hirakawa teaches wherein an exhaust heat recovering section (50) that recovers exhaust heat inside said combustion chamber (24) is disposed on said external region (23b) side in said combustion chamber (24). 
With respect to claim 8, Hirakawa teaches wherein said combustion chamber (24) is provided with a burner (30) for combusting said fuel gas and applying the heat of combustion to said reforming region (43 & 46), said burner (30) is disposed so that the nozzles (31) thereof are in a space on the side of said reforming region (43) in said combustion chamber (24) and also on the opposite side of said outside region (23b) (as illustrated).
With respect to claim 9, Hirakawa teaches wherein a plurality of nozzles (31) of said burner (30) are provided pointing towards said reforming region (43).
With respect to claims 10-12, Hirakawa teaches wherein said combustion chamber (24) is provided with a flow regulating/(changing) member/(columnar protruding portion (40) changes the direction of the exhaust gas) that regulates the flow of heat of combustion due to said burner (30) (para. [0075]).
With respect to claims 13-21, Hirakawa teaches wherein an exhaust heat recovering section (50) that recovers exhaust heat inside said combustion chamber (24) is disposed on said external region (23b) side in said combustion chamber (24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KAITY V CHANDLER/						3/21/2022Primary Examiner, Art Unit 1725